Name: 2005/902/EC,Euratom: Council Decision of 12 December 2005 determining the order in which the office of President of the Council shall be held
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  economic geography
 Date Published: 2005-12-15; 2006-06-29

 15.12.2005 EN Official Journal of the European Union L 328/60 COUNCIL DECISION of 12 December 2005 determining the order in which the office of President of the Council shall be held (2005/902/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 203 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 116 thereof, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 41(1) thereof, Whereas: (1) By Decision 95/2/EC, Euratom, ECSC (1), the Council established the order in which the office of President of the Council was to be held for the Member States of the European Union at the date of 1 January 1995. (2) The European Union was enlarged on 1 May 2004 to include 10 new Member States. (3) The order in which the office of President of the Council shall be held should accordingly be determined taking into account the new Member States. (4) This Decision shall be without prejudice to amendments to the order in which the office of President shall be held adopted by the Council after the accession of Bulgaria and Romania, HAS DECIDED AS FOLLOWS: Article 1 1. The order in which the Member States shall hold the Presidency of the Council from 1 January 2006 is set out in the Annex hereto. 2. The Council, acting unanimously on a proposal from the Member States concerned, may decide that a Member State may hold the Presidency during a period other than that resulting from the order established in the Annex hereto. Article 2 This Decision shall take effect on 1 January 2006. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 12 December 2005. For the Council The President J. STRAW (1) OJ L 1, 1.1.1995, p. 220. Decision as amended by Decision 2002/105/EC, ECSC, Euratom (OJ L 39, 9.2.2002, p. 17). ANNEX Austria January-June 2006 Finland July-December 2006 Germany January-June 2007 Portugal July-December 2007 Slovenia January-June 2008 France July-December 2008 Czech Republic January-June 2009 Sweden July-December 2009 Spain January-June 2010 Belgium July-December 2010 Hungary January-June 2011 Poland July-December 2011 Denmark January-June 2012 Cyprus July-December 2012 Ireland January-June 2013 Lithuania July-December 2013 Greece January-June 2014 Italy July-December 2014 Latvia January-June 2015 Luxembourg July-December 2015 Netherlands January-June 2016 Slovakia July-December 2016 Malta January-June 2017 United Kingdom July-December 2017 Estonia January-June 2018